  Case 2:18-cv-09253-JCZ-JVM Document 64-5 Filed 09/27/20 Page 1 of 6
                                       Hugh McGrath, M.D.
                             Kenneth Nasset v. United States of America


                                                                            Page 22
   1      mean, with Mr. Nasset?
   2              MS. KAUFMAN:
   3                        I'm going to object to the form of
   4      the question.
   5      BY MS. VASQUEZ:
   6              Q.        Let me rephrase the question because
   7      I got the name wrong.                What do you recall from
   8      that appointment with Mr. Nasset?
   9              A.        Well, that's what I just told you.
 10               Q.        Okay.        And then what -- do you
 11       remember any other conversation that you had
 12       with him?
 13               A.        No.
 14               Q.        Did you tell him anything about his
 15       pain or give --
 16               A.        I would have -- I don't remember
 17       telling him what exactly what I told him, but I
 18       would have talked to him about his problem and
 19       what our plans were.
 20               Q.        Now, what were the plans?
 21               A.        Well, the plans were to start
 22       medication to allay his symptoms.
 23               Q.        And what medication did you suggest?
 24               A.        I don't remember whether it was the
 25       first visit or the second visit, but we


Professional Shorthand Reporters, Inc.                                     1-800-536-5255
Offices in New Orleans and Baton Rouge                                    www.psrdocs.com
  Case 2:18-cv-09253-JCZ-JVM Document 64-5 Filed 09/27/20 Page 2 of 6
                                       Hugh McGrath, M.D.
                             Kenneth Nasset v. United States of America


                                                                            Page 28
   1      that the same chemical?
   2              A.        No.     They are slightly different.
   3              Q.        How are they different?
   4              A.        Oh, I don't know.              I'm not a chemist.
   5              Q.        Okay.        But the chemical itself is
   6      different in Enbrel versus Humira, would you
   7      agree with that?
   8              A.        Well, they both -- they both block
   9      TNF, tumor necrosis factor.
 10               Q.        Did you discuss any other
 11       alternatives to TNF inhibitors?
 12               MS. KAUFMAN:
 13                         Object to the form of the question.
 14       BY MS. VASQUEZ:
 15               Q.        You can still answer.
 16               A.        I might have.           I can't recall.
 17               Q.        What are the other alternatives to
 18       TNF inhibitors?
 19               A.        Well, we can start with Naprosyn.               We
 20       can -- methotrexate is a drug we use for some
 21       patients with arthritis, mostly rheumatoid
 22       arthritis, and those are probably the only two
 23       that I can recall I would have mentioned, unless
 24       he was curious and I went over even more of
 25       them.


Professional Shorthand Reporters, Inc.                                     1-800-536-5255
Offices in New Orleans and Baton Rouge                                    www.psrdocs.com
  Case 2:18-cv-09253-JCZ-JVM Document 64-5 Filed 09/27/20 Page 3 of 6
                                       Hugh McGrath, M.D.
                             Kenneth Nasset v. United States of America


                                                                            Page 29
   1              Q.        What about anti-inflammatories, are
   2      those alternatives?
   3              A.        Those are -- the Naprosyn would be an
   4      anti-inflammatory, but TNF inhibitors are in
   5      effect anti-inflammatories.
   6              Q.        And Naprosyn would not act as a
   7      blocker though; is that correct?
   8              A.        Well, it wouldn't block TNF which is
   9      the major factor in many forms of arthritis.
 10               Q.        And do you know why perhaps Naprosyn
 11       was not suggested as a course of treatment for
 12       Mr. Nasset?
 13               A.        I think he was already or had already
 14       taken Naprosyn or Motrin.                   They're very similar
 15       drugs.       And they weren't working.
 16               Q.        You mentioned another one mexo -- I'm
 17       sorry, I didn't hear that, mexo --
 18               A.        Methotrexate.
 19               Q.        Methotrexate?
 20               A.        Methotrexate.           It's a drug we use
 21       mainly for rheumatoid arthritis.
 22               Q.        And I'm just curious why that one was
 23       not recommended over Enbrel or Humira?
 24               A.        Because the methotrexate doesn't work
 25       as well as these other two drugs and I believe


Professional Shorthand Reporters, Inc.                                     1-800-536-5255
Offices in New Orleans and Baton Rouge                                    www.psrdocs.com
  Case 2:18-cv-09253-JCZ-JVM Document 64-5 Filed 09/27/20 Page 4 of 6
                                       Hugh McGrath, M.D.
                             Kenneth Nasset v. United States of America


                                                                             Page 42
   1              Q.        Let me ask you this: Do you know what
   2      FH, does that stand for family history?
   3              A.        Yes.
   4              Q.        So it has the family history of MI,
   5      would that be myocardial infarction?
   6              A.        Yes.
   7              Q.        LHC 08, what does that stand for?
   8              A.        I don't know.
   9              Q.        I'm just wondering.                Now, if we look
 10       here at his meds, "active outpatient
 11       medications," I don't see Naprosyn on there and
 12       I just want to -- I'll flip to the next page and
 13       I'm just confirming with you that there's no
 14       Naprosyn on that list.
 15               A.        Would I put Naprosyn on the list?
 16               Q.        No, no.       I'm confirming with you that
 17       under this paragraph --
 18               A.        It's not there.
 19               Q.        -- it doesn't appear that Naprosyn is
 20       listed as an active outpatient medication.
 21               MS. KAUFMAN:
 22                         I'm going to object to improper
 23       foundation.
 24       BY MS. VASQUEZ:
 25               Q.        Is that right?


Professional Shorthand Reporters, Inc.                                      1-800-536-5255
Offices in New Orleans and Baton Rouge                                     www.psrdocs.com
  Case 2:18-cv-09253-JCZ-JVM Document 64-5 Filed 09/27/20 Page 5 of 6
                                       Hugh McGrath, M.D.
                             Kenneth Nasset v. United States of America


                                                                               Page 53
   1      is to straighten that out so that they don't get
   2      any problems and I'm not even sure -- the
   3      problems are both pulmonary and cardiac and I
   4      know very little about it, obstructive sleep
   5      apnea, but it would not be a contraindication to
   6      anything.
   7              Q.        Now, under "active outpatient
   8      medications" --
   9              A.        Incidentally, obstructive sleep apnea
 10       is not shortness of breath if you're suggesting
 11       it might be related to shortness of breath.
 12               Q.        No, I would think it has to do
 13       with -- and I could be wrong and you could
 14       correct me, please feel free to correct me, but
 15       isn't that when you stop breathing at night
 16       while you're sleeping?
 17               A.        Right.
 18               Q.        Okay.
 19               A.        Usually due to pulmonary disease.
 20               Q.        Understood.          Now, under the "active
 21       outpatient medications," this appears to be all
 22       the medicines that he was on at the time.                       Do
 23       you see that?
 24               A.        Yeah.        Yep.    Yeah.
 25               Q.        Now, I don't see Naprosyn or


Professional Shorthand Reporters, Inc.                                      1-800-536-5255
Offices in New Orleans and Baton Rouge                                     www.psrdocs.com
  Case 2:18-cv-09253-JCZ-JVM Document 64-5 Filed 09/27/20 Page 6 of 6
                                       Hugh McGrath, M.D.
                             Kenneth Nasset v. United States of America


                                                                            Page 54
   1      methotrexate on here, do you know if there was
   2      any discussion as to why he wouldn't try
   3      Naprosyn first rather than a TNF inhibitor?
   4              A.        He may have and they didn't work so
   5      they discontinued them.
   6              Q.        Let me just go down here to the rest
   7      of your report.                There was an assessment that
   8      you did here and it says: "He has general joint
   9      pain and a history of back issues with ablations
 10       and fusions.           No HLA B27."           What is that?
 11               A.        That's something that we see in
 12       patients who have joint pain, usually back pain
 13       with the joint pain.
 14               Q.        "Most large joints but also elbows
 15       and hand are painful.                He needs at least a trial
 16       of TNF inhibitor which I think is highly likely
 17       to help.        I have explained all to him and
 18       apprised him on risks."                  Do you see that?
 19               A.        Yes.
 20               Q.        So when you say a trial TNF
 21       inhibitor, what did you mean by that?
 22               A.        I meant let's try a TNF inhibitor to
 23       see if it helps, because if he has what he seems
 24       to have, it should help.
 25               Q.        And is a trial like a shorter period


Professional Shorthand Reporters, Inc.                                     1-800-536-5255
Offices in New Orleans and Baton Rouge                                    www.psrdocs.com
